[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-11931                   September 30, 2005
                       ________________________            THOMAS K. KAHN
                                                                 CLERK
                  District Court No. 04-00006-CV-CC-1



NATHANIEL BROWN,


                                              Plaintiff-Appellant,

                                  versus

J. L. ABERCROMBIE,
                                              Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________
                           (September 30, 2005)



Before ANDERSON, CARNES and HILL, Circuit Judges.

PER CURIAM:
      Plaintiff filed this action alleging false arrest in violation of his constitutional

rights under both the Fourth and Fourteenth Amendments, 42 U.S.C. § 1983. The

district court entered summary judgment for the defendant, and plaintiff filed this

appeal.

                                           I.

      Nathaniel Brown was arrested for burglary based upon an investigation

conducted by Det. Judy L. Abercrombie of the Gwinnett County Police

Department. During the course of her investigation into several robberies at an

apartment complex under construction, Abercrombie learned that a maroon van

was seen at the apartment complex on two occasions when it was burglarized. On

the first occasion, a security guard who was patrolling made eye contact with a

suspect standing on an apartment balcony. The suspect entered an apartment.

Thereafter, the guard observed the suspect jump into a maroon van that had been

parked inside the apartment’s garage. On the second occasion, another security

guard confronted two suspects, with crowbars in their hands, on a balcony of an

apartment. Both suspects ran, leaving behind the same maroon van, which was

backed into an apartment garage as it had been during the previous burglary.




                                            2
      Upon checking the van’s registration, Abercrombie learned that it was

registered to Brown’s cousin, Freddie Grier. The van also contained documents

regarding a loan on the van. These documents showed that Brown co-purchased

the van along with Grier, and contained Brown’s signature. The van also contained

a pawn ticket with Brown’s name on it.

      Abercrombie brought Brown in for questioning. He had a set of keys to the

van, but denied knowledge of the burglary and refused to be photographed or

provide a fingerprint for comparison. He also alleges that he told her he had a

receipt for a gas purchase at the same time as the second burglary, but some fifty

miles away. Abercrombie arranged a photographic line-up for the security guard

who had seen the burglary suspect on the balcony on the first occasion. The guard

positively identified Brown as the suspect he saw on the balcony.

      Based upon her investigation, Abercrombie sought and obtained an arrest

warrant for Brown. She attested to the following facts: (1) that the victim owned

an apartment complex that was under construction; (2) that various appliances had

been stolen from the apartments in the new construction area on more than one

occasion; (3) that, immediately prior to discovering burglaries of three apartments,

a security guard had seen Brown on the balcony of the building that was



                                          3
burglarized; (4) that, from where Brown was seen standing and escaping, he had

access to the three apartments that were burglarized; (5) that the security guard

witnessed Brown flee the scene in a maroon van that was parked in a garage that

had interior and exterior access to the burglarized apartments; (6) that, less than

one month before the burglaries began, Brown had co-signed for the maroon get-

away van, seen twice at the scene of the crimes; and (7) that the security guard had

positively identified Brown in a photo line-up as being the perpetrator at the scene

of the crimes. Based upon this sworn testimony, the judge found probable cause to

issue three arrest warrants for Brown’s arrest (one for each apartment burglarized).

                                          II.

      The district court entered summary judgment for Abercrombie, holding that

she was entitled to qualified immunity since the arrest warrant was supported by

arguable probable cause and that this was sufficient to establish that there was no

constitutional violation. We agree.

      Brown’s argument is that Abercrombie failed to include certain exculpatory

information in her warrant application. Specifically, he points to his cousin’s

statement that he never loaned the van to Brown, the security guard’s initial

description of the suspect as weighing 170 when Brown weighs 230, and the gas



                                           4
receipt with no name or signature on it. Furthermore, he argues that Abercrombie

should have conducted an investigation of the gas receipt.1

      In order to be entitled to qualified immunity in this case, Abercrombie need

only show that the arrest warrant was supported by arguable probable cause.

Montoute v. Carr, 114 F.3d 181, 184 (11th Cir. 1997). Furthermore, she need not

have included every bit of information gleaned by her investigation in her

application so long as she did not knowingly omit any information that would be

material to the finding of probable cause. Haygood v. Johnson, 70 F.3d 92 (11th

Cir. 1995).

      It is clear to us that both of these standards were met by Abercrombie’s

conduct in obtaining the warrant in this case. Her investigation included incident

reports, witness statement, evidence processing, and photo line-ups. Brown was

positively identified as the burglar in a photo-line-up by a security guard who had

seen the suspect at the scene of the burglaries. Less than one month before the

burglaries began, Brown co-signed for the maroon van seen twice at the scene of

the crimes. The van also contained loan papers with Brown’s name on them.

These facts clear support arguable probable cause to seek the warrant. As to the


       1
         Brown relies for his claim of inadequate investigation on a case not yet decided at the
time of the investigation and arrest in this case. Accordingly, we do not consider it.

                                                5
unsigned gas receipt, we hold that its omission from the warrant application was

not material to the finding of probable cause.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                          6